Citation Nr: 9907165	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a disability rating in excess of 30 
percent for service-connected PTSD.  The Board thereafter 
remanded the veteran's appeal in February 1998 for further 
evidentiary development.


FINDING OF FACT

The veteran's PTSD is manifested by moderately debilitating 
problems with a slightly dysthymic and tense mood, and 
slightly constricted affect.  The veteran does not experience 
reduced reliability and productivity beyond an occasional 
decrease in efficiency with intermittent periods of inability 
to perform.


CONCLUSION OF LAW

An increased rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased 
symptomatology due to his PTSD that warrants an increased 
disability rating.  Specifically, he has reported problems 
with sleeping, dreams of Vietnam, social isolation, 
difficulty concentrating, tendency to be angry or irritable, 
and an exaggerated startle response.  He has also reported 
problems with a despondent mood, poor social and work 
relationships, a history of unstable employment, chronic 
alcoholism, and poor stress tolerance.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1998).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record on appeal includes VA outpatient records, dated 
from February 1986 to October 1995.  These records show that 
the veteran had problems with alcohol, had maintained a 
relationship with the same girlfriend for a number of years 
(seven years as of the date of the treatment record), was 
able to work at odd jobs, and was on medication for his PTSD.  
See VA treatment records dated in May 1990, February 1994, 
and June 1994.

At a March 1997 VA examination, the examiner reported that 
the veteran was single, lived alone, had not worked since 
1979, and was not receiving treatment for his PTSD.  
Additionally, the examiner reported that the veteran was 
alert, cooperative, casually dressed, answered questions, and 
volunteered information.  There were no loose associations, 
flight of ideas, bizarre motor movements, or tics.  The 
veteran's affect was appropriate and his remote and recent 
memories were good.  There were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  He was oriented in 
all three spheres.  Intellectual capacity was adequate.  
However, his judgment was marginal and his mood was tense.  A 
Global Assessment of Functioning (GAF) score of 60 was given.  
The diagnoses were PTSD and mixed personality disorder.

Following the Board's February 1998 remand, VA treatment 
records dated from October 1995 to March 1998, as well as 
reports of two VA examinations conducted in August 1998 were 
received by the RO.

The Board notes that the VA treatment records received after 
February 1998 were negative for complaints or treatment for 
PTSD except for an August 1997 record.  This record shows 
that the veteran wanted information about VA programs 
available for treating PTSD.

At the first post-remand VA examination, dated August 11, 
1998, the veteran reported that he was bothered by 
recollections of what happened in Vietnam and had an 
intermittent sleep pattern.  He also reported that he did not 
get along with people, was moody, and was not real close to 
his family members.  However, he also reported that he had a 
few friends.  He stated that he spent time by himself mainly 
doing odd jobs for a few dollars, piddling around the house 
fixing lawn mowers, or watching television.  He also reported 
that, while he did odd jobs all his life, he could not hold 
any one job.  He said that he last worked in 1979, and that 
he had never been married.  Lastly, he stated that he neither 
received psychiatric treatment nor took psychotropic 
medications.

On examination, he was alert, cooperative, and casually 
dressed.  He answered questions and volunteered information.  
There were no loose associations, flight of ideas, bizarre 
motor movements, or tics.  His mood was calm and his affect 
was appropriate.  There were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  He was oriented in 
all three spheres.  Both remote and recent memory were good.  
Insight, judgment, and intellectual capacity were adequate.  
However, he was somewhat vague in his presentation.  GAF 
score was 55.  The diagnoses were PTSD and alcohol abuse.  
The examiner opined that the veteran should receive 
psychological testing, including neuropsychological testing, 
to help make a definitive diagnosis as to the extent and 
nature of his symptoms.

At the second post-remand VA examination, dated August 24, 
1998, psychological testing was conducted, but the results 
were found to be invalid because of marked symptom 
exaggeration.  It was also noted that the veteran had 
reported that he began drinking heavily in the service and 
had been an alcoholic since.  The veteran complained that he 
had not been able to maintain steady employment since 
returning from Vietnam.  Specifically, he reported that he 
held odd jobs briefly, and then quit or was fired because he 
would stop going to work.  He reported that the primary 
reasons for his leaving or loosing a job was his tendency to 
become easily angered and interpersonal difficulties.  He 
reported that he drank to cope with the his feelings.  The 
veteran also indicated that he had lived with his family for 
his entire life and was single (never married).  However, he 
indicated that he had girl friends, and reported that he had 
a few friends.  The veteran specifically complained of the 
following symptoms:  difficulty sleeping; occasional dreams 
of Vietnam; social isolation; difficulty concentrating; a 
tendency to be angry/irritable; intermittent despondent mood; 
exaggerated startle response; poor social and work 
relationships; a history of unstable employment; chronic 
alcoholism; and poor stress tolerance.

The examiner noted that the veteran was on time and 
cooperative.  He was dressed casually, cleanly, and was well 
groomed.  He displayed no gross motor disturbance.  Speech 
was clear, coherent, modulated, and relevant to context.  He 
was fully oriented and memory appeared intact.  Form of 
thought was logical and goal directed.  He denied suicidal or 
homicidal ideation.  There was no evidence of psychosis, 
paranoia, or intellectual insufficiency.  However, his mood 
was slightly dysthymic and tense.  Moreover, his affect was 
slightly constricted and consistent with speech content.  GAF 
score was 50.  The diagnoses were chronic PTSD and alcohol 
abuse.  It was opined that the veteran's "social and 
occupational functioning were seriously impaired by his 
symptoms since he consistently reports an inability to remain 
employed and reports significant problems in social 
functioning with no evidence to the contrary."  It was 
further opined that the veteran's alcoholism contributed to 
his impairment and his PTSD was probably contributing to his 
alcoholism.  The examiner noted that it was clinically 
impossible to distinguish how much of the veteran's 
disability was due to PTSD and how much was due to 
alcoholism.  

Before specifically addressing the question of the propriety 
of an increased rating, it should be pointed out that the 
schedular criteria by which a psychiatric disability is rated 
changed during the pendency of the veteran's appeal to the 
Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of the 
claim for an increase must now include consideration of both 
the old and new criteria.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used.  Id.  
(The Board notes the veteran was advised of the new criteria 
in the most recent supplemental statements of the case.)

Under the new schedular criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  61 Fed. Reg. 52701, 52702 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998)).

The criteria in effective prior to those listed above provide 
for a 50 percent rating when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assignable when the disability causes definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Mittleider v. West, No. 11 
Vet.App. 181 (1998) (per curiam), has noted that "when it is 
not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition."  Mittleider 
at 182 (quoting 61 Fed. Reg. 52,698 (Oct. 8, 1996)).  
Therefore, because the August 24, 1998, examiner opined that 
it was not possible to distinguish between those symptoms 
generated by the veteran's service-connected PTSD and non-
service-connected alcoholism, the Board's analysis of the 
appropriate disability rating will consider all 
manifestations pertinent to the applicable rating criteria.

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  As noted above, the veteran's social and 
occupational functioning were reported as "seriously 
impaired" at the August 24, 1998, VA examination.  However, 
the Board finds that the lack of abnormal findings made 
during each of the three VA examinations noted above 
(including the August 24, 1998, VA examination) to be more 
significant than the foregoing general characterization.  
Under the older rating criteria, mild industrial impairment, 
the requirement for a 10 percent disability rating has been 
defined as "of moderate strength or intensity" and, as 
applied to disease, "not severe or dangerous."  VAOPGCPREC 
9-93, 59 Fed. Reg. 4753 (1993).  "Considerable," the 
criterion for an increased, 50 percent, rating means "rather 
large in extent or degree."  Id.  A 30 percent rating lies 
midway between a 10 percent rating and a 50 percent rating, 
implying that "definite" was meant to describe a level of 
impairment of social and industrial adaptability 
approximately midway between mild and considerable 
impairment.  Id.  Taking the common understanding of these 
terms as explained in VAOPGCPREC 9-93, the Board finds that, 
in taking into account the absence of but a few abnormal 
mental status findings at all the prior VA examinations, the 
veteran's overall disability is significantly less in 
intensity than "considerable" disability.  Id.  So much so 
that it is best described as no more than moderately large in 
degree, and thereby warranting no more than the currently 
assigned 30 percent rating.  Id.  In other words, the August 
1998 examiner's classification is not determinative of the 
degree of disability.  38 C.F.R. § 4.130 (1996).  Rather, it 
is the paucity of findings of disabling symptoms, considered 
along with the overall disability picture as set forth in the 
entire record that leads the Board to conclude that an 
increased rating is not warranted under the old rating 
criteria.

Although the veteran has described significant problems with 
maintaining employment due to his being easily angered and 
having interpersonal difficulties, this has not been 
confirmed by the clinical evaluations of record.  On the 
contrary, the clinical evidence of record indicates that his 
form of thought was logical and goal directed as well as 
there being no evidence of psychosis, paranoia, or 
intellectual insufficiency.  Moreover, the Board notes that, 
while the March 1997 examiner reported that the veteran's 
judgment was marginal, the more recent August 11, 1998, 
examiner found his judgment to be adequate.  Id.  Therefore, 
the absence of difficulties other than with mood, affect, and 
being somewhat vague in his presentation, leads the Board to 
conclude that the veteran's impairment under the old rating 
criteria is no more than "definite" despite the August 24, 
1998, examiner's use of the words "seriously impaired."  An 
increased rating under these criteria is not warranted.

Turning to the criteria that became effective in November 
1996, the Board finds that an increase is not warranted under 
these new rating criteria.  As noted above, a 50 percent 
rating is warranted for reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  As 
noted above, these are not generally characteristics of the 
veteran's disability.  He has had problems with his mood 
being slightly dysthymic and tense, his affect being slightly 
constricted, and his being somewhat vague in his 
presentation, but there is no suggestion that these problems 
have caused a reduction in reliability and productivity as 
contemplated by the types of problems specifically identified 
in the rating criteria for a 50 percent rating.

The Board notes that the veteran has claimed to have 
uncontrollable irritability.  However, the record on appeal 
is devoid of any evidence that the veteran ever acted on his 
irritability, or demonstrated such a problem when being 
observed by psychiatric clinicians.  Accordingly, his 
impulses are not only controllable, but also controlled, and 
therefore do not appear to adversely affect his occupational 
functioning except perhaps on an occasional or intermittent 
basis.  Similarly, the veteran claimed that he had 
interpersonal difficulties.  However, as noted previously, 
the objective medical evidence of record does not support the 
veteran's claim.  As previously stated, while the veteran has 
never been married and reports a bad relationship with his 
family, he also reported that he both had girl friends and 
some friends.  While the veteran no doubt has had some 
difficulty in establishing and maintaining effective work and 
social relationships, such difficulties do not rise to the 
level contemplated by the criteria for a 50 percent rating.  
His difficulties, while bothersome, do not appear from the 
record to cause more than an occasional decrease in 
efficiency or intermittent periods of inability to perform 
tasks.  This is particularly so given the veteran's ability 
to interact with his friends and to perform daily activities.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating, whether evaluating his case under the 
old or new criteria.  See 38 C.F.R. § 4.7 (1996).  Therefore, 
the preponderance of the evidence is against the assignment 
of a rating higher than 30 percent for the veteran's service-
connected psychiatric disability.  


ORDER

An increased rating for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


